DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, 17, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (2016/0375287) in view of (2015/0265865).
Regarding claim 1, Meyer teaches A fire protection system (fig 1) for a combustible concealed space (10), the combustible concealed space comprising: a pitched roof constructed (fig 1) of a plurality of generally spaced apart structural members (joists or trussed [0022]) extending downwardly and outwardly from a ridgeline (18) of the roof to an eave (16) of the roof, the plurality of structural members defining respective channels therebetween (the inherent space between trusses or joists), and the fire protection system comprising: a first row of sprinklers (Rn) nearest the ridgeline, the sprinklers being mounted to a first branch line extending generally parallel to the ridgeline (fig 1, 1a)), wherein:  consecutive sprinklers along the first row are spaced apart having no less than one channel therebetween without a sprinkler of the first row positioned therein (paragraph [0027] states that there are 7-10 feet between each sprinkler in a row. Since each channel is 3 feet wide, there has to be at least one channel between each sprinkler), and consecutive sprinklers along the first row are spaced apart having no more than five channels therebetween without a sprinkler of the first row positioned therein (since sprinklers are 7-10 ft apart and each channel is 3 feet wide, then there has to be less than 5 channels between adjacent sprinklers in the same row), and; a second row of sprinklers (R2) mounted to a second branch line extending generally parallel to the first branch line (fig 1A), the second row of sprinklers being positioned downslope from the first row of sprinklers (fig 1), wherein: consecutive sprinklers along the second row are spaced apart having no less than one channel therebetween without a sprinkler of the second row positioned therein (paragraph [0027] states that there are 7-10 feet between each sprinkler in a row. Since each channel is 3 feet wide, there has to be at least one channel between each sprinkler), and  consecutive sprinklers along the second row are spaced apart having no more than five channels therebetween without a sprinkler of the second row positioned therein (since sprinklers are 7-10 ft apart and each channel is 3 feet wide, then there has to be less than 5 channels between adjacent sprinklers in the same row); and 3Application No. 16/337,763Docket No.: 688939-68U1 Preliminary Amendment wherein:  each sprinkler of the second row is placed within a different channel from each of the sprinklers of the first row (fig 1A, the sprinklers in each row are offset so the cannot be in the same channel); and a farthest number of channels between a sprinkler of the first row and a sprinkler of the second row is three channels without any sprinkler of the first row or sprinkler of the second row (due to the sprinkler spacing in Meyer this must be true,
But fails to disclose that  each sprinkler of the first and second rows is positioned within a respective channel.
However, Pigeon shows sprinklers being placed I rows within channels defined by downwardly sloping structural member (fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to  place the sprinklers of Meyer within the channels defined by the downwardly sloping structural members in order to keep the sprinklers as high as possible so that they could cover more area and be out of the way of storage applications of the enclosed space.
Regarding claim 2, The above combination fails to disclose that  the first row of sprinklers is positioned within approximately twelve inches of the ridgeline.  
However one of ordinary skill in the art would know that the higher the sprinklers, the larger the coverage area and the more useable space below them.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to place the sprinklers in the first row of Meyer as modified above at or within 12 inches from the ridgeline in order to keep the sprinklers as high as possible so that they could cover more area and be out of the way of storage applications of the enclosed space.
Regarding claim 3,  each channel is approximately three feet wide [0022].
Regarding claim 4,  each channel is approximately two feet wide (three feet or less [0022]).
Regarding claims 5 and 6,  wherein horizontal spacing between the first row of sprinklers and the second row of sprinklers is between approximately six feet and approximately thirty-five feet (it he roof pitch is 3 in 12 as in paragraph [0022] and the sprinkler rows are 10-12 feet apart, as in paragraph [0027] then the horizontal distance is within the claimed range).  
Regarding claim 9,  each sprinkler of the second row of sprinklers is mounted to the second branch line in a generally perpendicular orientation relative to the pitched roof (fig 1).
Regarding claim 10,  each sprinkler of the second row of sprinklers includes a fluid deflector (28) facing downslope.  
Regarding claim 11,  the deflector is configured to produce a substantially downslope distribution pattern (fig 4).
Regarding claims 12-15, 17, 19 and 20, in installing the sprinkler system of Meyer as modified above, all method steps are inherently performed.

Claims 8 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (2016/0375287) as modified by Pigeon (2015/0265865) above, further in view of Pigeon (8,602,118).
Regarding claim 8 and 18,  Meyer as modified above shows all aspects of the applicant’s invention as in claims 1 and 12, above, but fails to disclose that  each sprinkler of the first row of sprinklers includes a fluid deflector configured to produce a generally elliptical spray distribution pattern.
However, Pigeon teaches a sprinkler that includes a fluid deflector (316) configured to produce a generally elliptical spray distribution pattern (claims 1 and 11).  .  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to  use the sprinklers of Pigeon with the fluid deflectors configured to produce a generally elliptical spray distribution pattern, on the first row of sprinklers in the system of Meyer as modified above, in order to spray fluid in an elliptical coverage area as taught by Pigeon

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (2016/0375287) as modified by Pigeon (2015/0265865) above, further in view of Golinveaux et al. (8,083,002).
Regarding claims 7 and 16,   Meyer as modified above shows all aspects of the applicant’s invention as in claims 1 and 12 above, but fails to show that each sprinkler of the first row of sprinklers is mounted to the first branch line projecting upwardly therefrom.
However, Golinveaux et al. teaches a similar system as Meyer as modified above. the sprinklers of the first row of Golinveaux et al. are all upright sprinklers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to  use upright sprinklers in the first row of Meyer as modified above in order to efficiently disperse water between obstructions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        4/27/2022